Citation Nr: 1111360	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1986 to February 1996, and from June 2005 to November 2007.  The Veteran also had additional active and inactive duty for training service in the Army reserves from February 1996 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO which, in part, granted service connection for GERD and assigned a noncompensable evaluation; effective from November 28, 2007, the date of discharge from active service.  38 C.F.R. § 3.400(b)(2).  A videoconference hearing before the undersigned was held in January 2011.  


FINDINGS OF FACT

The Veteran's GERD is manifested by occasional chest pains, abdominal discomfort, and heartburn without vomiting, weight loss, dysphagia, hematemesis, melena, anemia or other symptom combinations productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an initial evaluation to 10 percent, and no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 7346 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran was examined by VA in December 2007, and testified at a videoconference hearing before the undersigned in January 2011.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

GERD

The Veteran contends that the residuals of his GERD are more severe than is reflected by the noncompensable evaluation currently assigned.  At the videoconference hearing, the Veteran testified that while his reflux was fairly well controlled with medication, he continues to experience occasional chest pains, abdominal discomfort, and heartburn, and that he must be vigilant about the kinds of foods that he eats.  

When examined by VA in December 2007, the Veteran reported a history of nausea, vomiting, heartburn, weight loss, and regurgitation in service and said that he has been on Prevacid for the past 10 years or so.  The Veteran denied any epigastric discomfort, but reported aggravation of symptoms after consuming fried foods or acidic drinks.  The examiner indicated that there was no evidence of hematemesis, melena, or hematochezia, and the Veteran denied any diarrhea or constipation.  On examination, the Veteran was 5'-2" tall and weighed 202 pounds.  His abdomen was soft and not tender, no masses were palpable, and bowel sounds were active.  Laboratory studies showed no evidence of anemia.  The impression included gastroesophageal reflux disease.  

The Veteran's gastrointestinal disorder is rated noncompensably disabling under Diagnostic Code (DC) 7346, which provides for a 10 percent evaluation with two or more of the symptoms for a 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114 (2010).  

In this case, the medical evidence shows that the Veteran's digestive disorder involves symptoms of epigastric distress and occasional chest pains and heartburn.  There is no evidence of material weight loss, melena, or anemia, and the Veteran testified that his reflux was well controlled with medication.  The Veteran does not contend, nor does the evidence show any functional impairment or interference with his activities of daily living.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this regard, the Veteran is competent to report his symptoms, and his description at the videoconference hearing clearly indicated that he has some residual impairment associated with his gastrointestinal disorder.  In resolving all reasonable doubt in favor of the Veteran, the Board finds that his reported symptomatology more nearly approximates the criteria for a 10 percent evaluation.  The medical reports of record do not show, nor does the Veteran claim to experience symptoms of persistent epigastric distress, hematemesis, melena, anemia, or other symptoms productive of considerable impairment of health.  Therefore, the Board finds that an evaluation in excess of 10 percent for the gastrointestinal disorder is not warranted at any time since his discharge from service.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the manifestations of the Veteran's GERD are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to the gastrointestinal disorder are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

An increased evaluation to 10 percent, and no higher, for GERD is granted, subject to VA laws and regulations concerning the payment of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


